Citation Nr: 0317269	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin lesions, 
claimed as secondary to exposure to herbicides in service.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for the residuals of a 
scorpion sting.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for back strain, for the residuals of a scorpion 
bite of the left foot, and for skin lesions, claimed as 
secondary to exposure to herbicides during service.  The 
veteran subsequently perfected timely appeals regarding each 
of those issues.  During that stage of the appeal, the RO 
issued a Statement of the Case (SOC) in January 2000.

Thereafter, in a January 2000 rating decision, the RO also 
denied entitlement to service connection for PTSD.  The 
veteran subsequently perfected an appeal regarding that issue 
as well.  During that stage of the appeal, the RO issued an 
SOC in May 2000.


FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat with the enemy, and no other supportive 
evidence reflects that the veteran engaged in combat during 
active military service.

2.  The evidence does not establish that the veteran 
currently has PTSD which can be associated with his military 
service, or with any verified stressor event in service which 
could support a diagnosis of PTSD.

3.  It is presumed, based upon the veteran's service in the 
Republic of Vietnam during the Vietnam era, that he was 
exposed to herbicides, specified by him as Agent Orange, 
during service.


4.  The preponderance of the credible and probative evidence 
is against a finding that the veteran's skin lesions 
developed as a result of his military service, to include 
exposure to herbicides in Vietnam.

5.  The preponderance of the evidence demonstrates that a 
back disorder was not incurred in or aggravated by service, 
nor is such disability etiologically related to service.

6.  The preponderance of the evidence demonstrates that there 
are no current residuals of a scorpion sting, which is 
claimed to have been incurred in service, nor is any such 
disability etiologically related to service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Skin lesions were not incurred or aggravated during 
active military service, nor may they be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

3.  A low back disability not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4.  Residuals of a scorpion sting were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct"). 

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOCs issued in January 2000 and May 2000, and correspondence 
provided by the VA, the appellant has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  In this 
regard, the Board notes the letter issued in November 2000 in 
which the RO advised the veteran as to the type of evidence 
necessary to substantiate his claim for PTSD.  Also, the 
Board notes the December 2001 rating decision in which the RO 
advised the veteran of the enactment of the VCAA, and of his 
and VA's responsibilities under the VCAA.  Furthermore, we 
note that the Board issued another letter in December 2002 
specifically advising the veteran as to the type of evidence 
necessary to substantiate each of his claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further believes that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In particular, the Board notes that the RO has obtained the 
veteran's treatment records from VA medical facilities in 
West Los Angeles and Sepulveda.

The Board is cognizant that the veteran has also reported 
receiving treatment from the VA Medical Center (MC) in 
Albany, New York, and that no records of any treatment from 
that facility are currently associated with the record.  
However, the record reflects that the RO did contact that 
facility in an attempt to obtain records of his reported 
treatment.  In a letter dated in June 1999, a representative 
of that facility indicated that a thorough search had failed 
to locate any records for the veteran.  Accordingly, the 
Board concludes that any treatment records that may have 
existed at that facility are no longer available, and that 
any further effort to obtain them is not necessary.

The Board notes that the veteran also reported receiving 
treatment from two private physicians, and that he submitted 
release forms dated in January 1999 so that the RO could 
attempt to obtain records of that treatment on his behalf.  
However, the record reflects that the RO issued letters to 
those physicians in February 1999 requesting that they submit 
the veteran's records, but no response was received from 
either physician.  Thereafter, in March 2001, the RO issued 
follow-up letters to each of these physicians requesting that 
they submit copies of the veteran's records.  No request was 
received.  At that time, the RO also issued a letter to the 
veteran advising him that he should ask his physicians to 
submit their records as soon as possible, and that it might 
significantly speed up his claim if he were to submit those 
records himself.  No subsequent correspondence was received 
from the veteran.  In light of the two requests issued to the 
veteran's physicians, as well as the request letter issued to 
the veteran, the Board believes that, in attempting to obtain 
these records, VA has complied with the requirements of the 
VCAA to the extent possible under the circumstances. 

The Board has considered obtaining expert medical opinions 
regarding the issue of whether the veteran's claimed 
disabilities (PTSD, skin lesions, a back disorder, or the 
residuals of a scorpion bite) were incurred in or aggravated 
by his military service.  However, as will be explained in 
greater detail below, there is no competent medical evidence 
of record suggesting that any of these disabilities are 
related to the veteran's military service.  In Wells v. 
Principi, 326 F.3d 1381 (2003), the CAFC held that a claimant 
is required under the VCAA to show some causal connection 
between his claimed disability and his military service 
before VA is obligated to obtain a medical opinion.  The 
Federal Circuit explained that, to hold that the obligation 
under 38 U.S.C.A. § 5103A(d) to provide a medical examination 
or obtain a medical opinion is triggered merely upon a 
showing that a claimant is disabled, would be to eliminate 
the specific limitations on the Secretary's obligations as 
set forth in the VCAA.  Therefore, because there is no 
evidence of record suggesting a relationship between the 
veteran's disabilities and his military service, other than 
his own assertion of such a relationship, the Board finds 
that obtaining an expert medical opinion is not necessary in 
this case.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Service connection for PTSD

The veteran is seeking entitlement to service connection for 
PTSD.  Although he is apparently contending that he has PTSD 
as a result of his service in Vietnam, he has not specified 
any specific in-service stressors that he believes led to his 
PTSD.


In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service, service connection 
may still be granted if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2002); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in DSM-IV.  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125 (2001).  The evidence 
required to support the occurrence of an in-service stressor 
varies "depending on whether or not the veteran was 'engaged 
in combat with the enemy'. . . .  Where . . . VA determines 
that the veteran did not engage in combat with the enemy . . 
. the veteran's lay testimony, by itself, will not be enough 
to establish the occurrence of the alleged stressor."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than 
the veteran's service medical records.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zaryck, 
supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor. 

38 U.S.C.A. § 1154(b); 64 Fed. Reg. 32,807 (June 18, 1999), 
codified at 38 C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary has done so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran in a 
pending claim does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, supra, appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999).

Because the veteran's claim of entitlement to service 
connection for PTSD was received in May 1999, which is after 
the retroactive effective date of the aforementioned 
regulation, the Board will apply the revised version of the 
regulation in this case. 

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof 
of service-connection [of a claimed injury or disease] 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary."  
See also 38 C.F.R. § 3.304(d) (2001).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony by itself 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based 
upon a post-service examination of the veteran cannot be used 
to establish the occurrence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).


The Board notes that the first question which must be 
resolved in this decision is whether the appellant sustained 
a qualifying stressor within the requirements of 38 C.F.R. 
§ 3.304(f), as discussed above.  Without such corroboration 
of a qualifying stressor, the question of the validity of a 
diagnosis of PTSD, and therefore whether further medical 
inquiry should be conducted under the VCAA, is irrelevant.  
See Moreau, 9 Vet. App. at 395-396; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  The veteran's military 
personnel records reflect that he served as a cannoneer in an 
artillery battalion while in Vietnam.  However, his personnel 
records also reflect that he is not in receipt of decorations 
or awards suggestive of combat status, and there is no other 
corroborative evidence of record suggesting that he served in 
combat.  

As a general matter, the necessity of reliance upon the 
records of the service department is now well settled.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Spencer 
v. West, 13 Vet. App. 376, 380 (2000); Manlincon v. West, 12 
Vet. App. 238 (1999); Venturella v. Gober, 11 Vet. App. 340, 
341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (all 
for the general proposition that service department findings 
relative to an individual's service are "binding on the VA 
for the purposes of establishing service in the U.S. Armed 
Forces").  In this matter, there is no reason to question 
the appellant's military service records as to their 
accuracy.  See Sarmiento v. Brown, 7 Vet. App. 80, 82-83 
(1994).  Based upon these records, and the absence of any 
other corroborative evidence in the veteran's claims file, 
the Board finds that he did not participate in, nor was he 
exposed to any combat with the enemy.




In summary, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran served 
in combat.  See VAOPGCPREC 12-99, (Oct. 18, 1999) (holding 
that the determination of whether a veteran "engaged in 
combat with the enemy" depends on multiple factors, 
including the requirement that the veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and that the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis).

As discussed above, if the stressor(s) claimed as supporting 
a diagnosis of PTSD is not combat-related, "the veteran's 
lay testimony regarding in-service stressors is insufficient, 
standing alone, to establish service connection and must be 
corroborated by 'credible evidence'."  Doran v. Brown, 6 
Vet. App. 283, 289 (1994). 

To date, the veteran has failed to provide any specific in-
service stressors which might have led to his claimed PTSD, 
despite being given several opportunities to provide such 
information.  In a letter dated in November 2000, he was 
advised of the necessity of providing specific information 
regarding the traumatic events that led to his claimed PTSD.  
He was instructed to provide the dates and locations of each 
event, as well as his specific duties at the time of each 
event.  He was also instructed to provide as much detail as 
possible regarding each event, to include the names of each 
individual involved.  The veteran did not respond to this 
request. 

Thereafter, in December 2002, the Board issued a letter to 
the veteran advising him that, in order to substantiate his 
claim for PTSD, he must provide the "who, what, where and 
when" of each stressful event that he was claiming led to 
his PTSD.  The Board explained that he should include the 
date and location of each event, the names of any individuals 
involved, and the unit to which he was assigned at the time 
of each event.  He was advised to be as specific as possible 
because, without such details, an adequate search for 
verifying information cannot be conducted by VA.  The veteran 
also failed to respond to this request.

In short, the record reflects that VA specifically requested 
on two occasions that the veteran provide further detail 
regarding his alleged in-service stressors.  Also, in the 
January 2000 rating decision and the May 2000 SOC, the 
veteran was specifically advised that the evidence of record 
was inadequate to establish that a stressful event occurred 
in service.  The CAVC has held that requesting this type of 
information from a veteran does not impose an impossible or 
onerous burden, and that the duty to assist him in fully 
developing the evidence pertinent to his claim is not a 
"one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 
193.  The Board believes that the veteran has failed to 
cooperative in the development of his claim by providing 
information specifically requested by VA.  As a result, there 
remains no credible supporting evidence to substantiate that 
a stressor occurred. 

In summary, for the reasons and bases set forth above, the 
Board finds that there is no credible supporting evidence to 
substantiate that an in-service stressor occurred.  Thus, the 
veteran's claim fails to satisfy one of the essential 
elements in establishing service connection for PTSD, i.e., 
credible evidence of an in-service stressor, as required by 
38 C.F.R. § 3.304(f).  

Furthermore, the Board notes that the only evidence that the 
veteran has been diagnosed with PTSD appears to be VA 
clinical notes dated in March 1999 and June 1999, in which it 
was noted that he had reported having a past history of PTSD.  
However, because those findings appear to be based solely on 
the veteran's complaints, the Board finds the notations of 
"PTSD" in these treatment records to be of no probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the individual who 
transcribed it is a health care professional).

Furthermore, even if these notations do constitute more than 
a mere transcription of the veteran's lay history, the Board 
notes that they would be based only upon the veteran's 
unverified and uncorroborated report of his in-service 
experience, which the examiners would have apparently 
accepted without verification.  Accordingly, the Board finds 
that such a diagnosis is not probative.  See Swann, 5 Vet. 
App. at 233.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the notation by a physician of PTSD lacks probative value, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.

III.  Service connection for skin lesions, claimed as 
secondary
to exposure to herbicides in service

The veteran is seeking entitlement to service connection for 
skin lesions.  He essentially contends that he developed his 
skin lesions as a result of herbicide exposure in Vietnam.  

The Board notes that the type of skin lesions for which the 
veteran is seeking service connection is not entirely clear 
from the record.  However, his VA treatment records reveal 
that, in March 1999, he complained of sores on his skin, 
which were diagnosed as condyloma.  In a separate clinical 
note dated in March 1999, it was noted that examination 
revealed hypopigmented areas on his arms and back with small 
areas of ecchymosis.  Thereafter, in August 1999, he 
underwent an excision of three warts, which were diagnosed as 
human papilloma virus.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet. App. 164 (1999).  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Moreover, in December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  Among 
other things, the VEBEA removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure; added Type II diabetes mellitus to the 
list of presumptive diseases based upon herbicide exposure 
(codifying a VA regulation which had been in effect since 
July 2001); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (reversing the Court's holding in McCartt, 
supra).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.  See also 68 Fed. Reg. 
34,539-43 (June 10, 2003) (final rule, to be codified as 
amended at 38 C.F.R. § 3.307(a)(6)(iii)).

As the new provision is liberalizing, it is applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam during the Vietnam era.  However, the medical 
evidence of record fails to show that he has ever manifested 
any of the diseases presumptively related to herbicide 
exposure, as listed under 38 C.F.R. § 3.309(e).  Thus, the 
presumptive provisions relating to herbicide exposure are not 
for application herein.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Accordingly, the Board will proceed to evaluate the veteran's 
claim under the law and regulation governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the appellant's claim of entitlement to service 
connection for skin lesions.  In essence, we believe that the 
evidence of record demonstrates that the veteran did not 
develop skin lesions as a result of his exposure to 
herbicides in Vietnam.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the veteran's service 
medical records and his VA treatment records.  In particular, 
the Board notes that the veteran's service medical records 
are negative for any complaints or treatment for condyloma, 
hypopigmented, ecchymosis, or HPV.  Although an examiner 
noted an impression of folliculitis in February 1970, 
subsequent service medical records are negative for any 
findings or diagnoses of a skin disorder.  In a report of 
medical examination completed for separation in August 1971, 
an examiner specifically found that the veteran's skin was 
normal.  There are no post-service medical records reflecting 
any treatment for a skin disorder until March 1999.  A review 
of his VA treatment records since March 1999 shows that no VA 
examiner has ever found that his skin disorders are related 
to his military service, to include exposure to herbicides 
during service.

In view of the foregoing, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that skin lesions were incurred in or 
aggravated by the veteran's military service, to include 
exposure to herbicides during service.  


The Board notes that, in a March 1999 clinical note, it was 
noted that the veteran believed his sores to be related to 
his military service.  However, as noted above, bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the individual who transcribed it is 
a health care professional.  See LeShore, 8 Vet. App. at 409.  
For this reason, the Board finds this notation to be of no 
probative value.

While the veteran may sincerely believe that a skin disorder 
was incurred as a result of herbicide exposure, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the competent and 
probative evidence is against finding that skin lesions were 
incurred in or aggravated by the veteran's military service, 
to include exposure to herbicides during service.  

IV.  Service connection for a back disorder and for
residuals of a scorpion bite

The veteran is also seeking entitlement to service connection 
for a back disorder.  He contends that his back disability is 
related to injuries sustained as a result of carrying heavy 
objects while serving as a cannoneer in Vietnam.  He is also 
seeking entitlement to service connection for the residuals 
of a scorpion bite, although he has never specified what 
residuals he currently experiences as a result of that bite.

To restate, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic 
disabilities, such as arthritis, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the appellant's claims.  In essence, we conclude that 
the evidence establishes that a back disability and the 
residuals of a scorpion bite were not incurred in or 
aggravated by service.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of the 
appellant's service medical records, which are negative for 
any complaints or treatment for a back disorder or a scorpion 
bite.  Most significantly, the Board notes the report of his 
separation physical, which reveals that no such defects were 
found on examination.  The physician who conducted that 
examination specifically determined that his spine was normal 
and that there was no evidence of musculoskeletal defects. 

The Board has reviewed the appellant's post-service treatment 
records.  Although these records confirm that the appellant 
has been diagnosed with spondylosis from T10 through L4, 
degenerative disc disease at L2-3 and L3-4, and mild 
retrolisthesis of L2, there is no medical evidence 
associating the appellant's current diagnoses with his 
military service.  The Board further finds that there is no 
evidence that arthritis became manifested in his back to a 
degree of 10 percent within one year of his discharge from 
service.  38 C.F.R. §§ 3.307, 3.309.  In fact, the earliest 
evidence suggesting that the appellant had been treated for 
back problems is a March 1999 clinical record.  This record 
is dated approximately twenty-eight years after the 
appellant's separation from service.  There is no medical 
evidence whatsoever suggesting that the veteran has been 
treated for any disability that has been found to be related 
to a scorpion bite.  

In light of the aforementioned evidence, which shows that 
physical examination at separation was normal, that the first 
suggestion of a back disability does not appear in the record 
until twenty-eight years following separation, and that there 
is no competent evidence establishing that he has ever been 
diagnosed with residuals of a scorpion bite, the Board 
concludes that the preponderance of the competent and 
probative evidence is against finding that the appellant's 
claimed disabilities were incurred in or aggravated by 
service.

Although it was noted in a June 1999 clinical note that the 
veteran had described experiencing back pain since Vietnam, 
as noted above, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
individual who transcribed it is a health care professional.  
See LeShore, 8 Vet. App. at 409.  For this reason, the Board 
finds this notation to be of no probative value.

We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is in approximate balance so as to warrant its 
application.  The preponderance of the evidence of record 
establishes that the appellant's claimed back disability and 
claimed residuals of a scorpion bite were not incurred in or 
aggravated by military service.  Accordingly, the claims of 
entitlement to service connection for a back disability and 
residuals of a scorpion bite are denied.






ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for skin lesions, claimed 
as secondary to exposure to herbicides in service, is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for the residuals of a 
scorpion sting is denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

